 1                                                                                 The Honorable Mary Jo Heston
 2                                                                                  Hearing Date: July 23, 2020
 3                                                                                     Hearing Time: 9:00 A.M.
 4                                                                                          Telephonic Hearing
 5
 6
                                                                                   Response Date: July 16, 2020
 7                                                                                                  Chapter 11
 8
 9
10
11
12                                UNITED STATES BANKRUPTCY COURT
13                                WESTERN DISTRICT OF WASHINGTON
14
15
16
         In re                                                   Case No. 19-43334-MJH
17
18       L.G. STECK MEMORIAL CLINIC, P.S.                        FIRST INTERIM APPLICATION OF
19                                                               VALID8 FINANCIAL, INC. FOR
20                                       Debtor.                 COMPENSATION FOR SERVICES
21                                                               RENDERED
22
23
24
25               Pursuant to 11 U.S.C. §§330 and 331, and Local Bankruptcy Rule 2016-1, Valid8 Financial,
26
27      Inc. (“Valid8”) hereby applies for compensation for services rendered and costs related thereto for
28
29      the period of January 24, 2020 through April 24, 2020 (the “Application”). As set forth in this
30
31      Application and in the invoice attached hereto, Valid8 applies for compensation for services
32
33
34      rendered in the amount of fees in the amount of $55,650.06 plus sale tax of $4,563.30 for a total
35
36      request of $60,213.36. In support of this Application, Valid8 respectfully represents as follows:
37
38               1.       Order Authorizing Employment. On January 24, 2020, this Court entered an
39
40      Order Authorizing Employment of Valid8 Financial, Inc. As The Debtor’s Digital Forensic
41
42
43
        Consultant. Dkt. #95.
44
45               2.       Statement Regarding Prior Fee Applications. Valid8 has not filed any prior fee
46
47      applications in this matter.


         FIRST INTERIM APPLICATION OF VALID8
         FINANCIAL, INC. FOR COMPENSATION FOR                                 1601 5th Ave, Suite 610
         SERVICES RENDERED - 1                                                  Seattle, WA 98101
                                                                      206-624-9894 phone / 206-624-8598 fax


     Case 19-43334-MJH         Doc 128     Filed 07/02/20       Ent. 07/02/20 14:11:07        Pg. 1 of 5
 1              3.       Other Professionals Employed. Debtor has employed The Tracy Law Group
 2
 3      PLLC as its bankruptcy counsel and Orse & Company, Inc. (“Orse”) as its financial advisor.
 4
 5
 6
                4.       Source of Payment and History of Funds in Trust Account. The Tracy Law
 7
 8      Group PLLC presently holds the sum of $15,000 in its IOLTA Trust Account. These funds
 9
10      represent the administrative expense carve-out pursuant to the various cash collateral orders
11
12      (“Carve Out Fund”).
13
14
15
                Orse and Valid8 would be paid their pro-rata share from the Carve Out Fund.
16
17               At this time, Valid8 is only seeking authorization to pay the fees from the Carve
18
19      Out Fund (to the extent they are available), from unsecured funds of the estate (to the
20
21      extent they are available), and from the Debtors’ future income stream, subject to any
22
23
24
        restrictions in a cash collateral order.
25
26                  5.   Narrative Summary of Professional Services Provided, Results Obtained, and
27
28       Benefit.
29
30              a.       Valid8 analyzed each of the Debtor’s bank accounts from the 2012 (or from
31
32
33
        when the bank account was opened, whichever was earlier) to the date of filing. This analysis
34
35      included the Debtor’s general operating account at Security State Bank, the Debtor’s payroll
36
37      account at Security State Bank, he Debtor’s ACH account at U.S. Bank (which is used to collect
38
39      insurance payments from the Debtor’s medical billing provider and then transfer those receipts
40
41
42
        to the general operating account, a small savings account, a tax account that had been closed,
43
44      and a current tax account.
45
46              Valid8 first obtained all bank statements for the above time periods and all cash ledger
47
        transactions. The information was then extracted to Valid8’s proprietary software and

         FIRST INTERIM APPLICATION OF VALID8
         FINANCIAL, INC. FOR COMPENSATION FOR                                1601 5th Ave, Suite 610
         SERVICES RENDERED - 2                                                 Seattle, WA 98101
                                                                     206-624-9894 phone / 206-624-8598 fax


     Case 19-43334-MJH        Doc 128      Filed 07/02/20      Ent. 07/02/20 14:11:07         Pg. 2 of 5
 1      reconciled to ensure completeness and accuracy. Valid8 then identified transfers between the
 2
 3      various accounts and separate legal entities. Regarding payments by checks, Valid8 compared
 4
 5
 6
        QuickBooks and the integrated bank statements to obtain payee names. Valid8 also categorized
 7
 8      bank transactions. Finally, Valid8 provided a summary of historical trended sources/uses and
 9
10      transfer of funds.
11
12              Valid8’s reviewed 93,302 separate transactions in the accounts which are then detailed in
13
14
15
        various extremely detailed spreadsheets. These reports are searchable by payee, payor, and type
16
17      of transaction.
18
19              Valid8 compared the data obtained from
20
21              b.        Benefit to the Estate and Remaining Work.
22
23
24
                Following completion of the analysis, Valid8 reported that there have been multiple sets
25
26      of QuickBooks files and no consolidated “statement of record” for all years. Valid8 also
27
28      determined that the QuickBooks files contained a significant number of missing transactions
29
30      that are now accounted for. Prior to the bankruptcy, there was no consistent account
31
32
33
        reconciliations performed. Validate found approximately 4,000 transfers between the accounts
34
35      during the time period. Because there had been no reconciliation, overdrafts and negative
36
37      balances were regular occurrences, which lead to bank fees in excess of $400,000 during the
38
39      time period. As a result, the Debtor now believes that is books and records are far more
40
41
42
        complete. The Debtor now has an EXTRAORDINARILY detailed analysis of the financial
43
44      position of the Debtor over the years, all of which have provided information and guidance to
45
46      management on what not ever to do again. The Valid8 analysis also provides documentation to
47
        review potential avoidance claims or other causes of action of the bankruptcy estate.

         FIRST INTERIM APPLICATION OF VALID8
         FINANCIAL, INC. FOR COMPENSATION FOR                              1601 5th Ave, Suite 610
         SERVICES RENDERED - 3                                               Seattle, WA 98101
                                                                   206-624-9894 phone / 206-624-8598 fax


     Case 19-43334-MJH        Doc 128     Filed 07/02/20     Ent. 07/02/20 14:11:07        Pg. 3 of 5
 1               c.        Itemized Record of Services. As noted above, annexed hereto as Exhibit A is an
 2
 3      invoice reflecting the transactions fees related to the engagement. The rates are equal to the rates
 4
 5
 6
        quoted in the engagement as approved by the Court.
 7
 8                    •   First 10,000 Transaction                                 .75 per transaction
 9
10                    •   10,000 – 25,000 Transactions                             .68 per transaction
11
12
13                    •   25,000 – 50,000 Transaction                              .60 per transaction
14
15                    •   50,000 – 100,000 Transactions                            .53 per transaction.
16
17              8.         Status of Case. The Debtor has been significantly impacted with the COVID-
18
19
20      19 pandemic. Rather than being able to conduct in person patient visits (which are covered at
21
22      higher rates by insurance), the Debtor converted to tele-medicine visits (which are covered at
23
24      lower rates by insurance). The Debtor, however, received a true grant from the federal
25
26      government reserved for rural health clinics. This grant has been able to allow the Debtor to
27
28
29      continue operations. Obviously, COVID-19 restrictions are changing almost daily and that has
30
31      made it is virtually impossible to predict and model future income. However, the Debtor has
32
33      taken steps to change its income producing provider mix, to increase the number of income
34
35      producing providers and reduce staff and costs. The Debtor hopes to be able to propose a plan
36
37
38      and disclosure statement prior to the next cash collateral hearing. But the Debtor wants to
39
40      make sure that its projections and plans are feasible and realistic in a COVID-19 world.
41
42              9.         Conclusion. The Application, as discussed above, requests reasonable
43
44      compensation for actual services rendered by Valid8. The rates charged are reasonable for the
45
46
47      level of service provided. The application is based on the nature, the extent, and the value of

        the services performed, time spent on such services, and the cost of comparable services other
         FIRST INTERIM APPLICATION OF VALID8
         FINANCIAL, INC. FOR COMPENSATION FOR                                  1601 5th Ave, Suite 610
         SERVICES RENDERED - 4                                                   Seattle, WA 98101
                                                                       206-624-9894 phone / 206-624-8598 fax


     Case 19-43334-MJH          Doc 128     Filed 07/02/20      Ent. 07/02/20 14:11:07         Pg. 4 of 5
 1      than in a case under Title 11 of the United States Code. Accordingly, Valid8 respectfully
 2
 3      requests that pursuant to 11 U.S.C. § 330, the application for compensation in the amount of
 4
 5
 6
        $60,213.36 be approved.
 7
 8               DATED this 2ND day of July 2020.
 9
10                                                      THE
                                                              TRACY LAW GROUP PLLC
11
12
13
                                                        By     /s/ J. Todd Tracy
14
15
                                                               J. Todd Tracy, WSBA #17342
16                                                             Steven J. Reilly, WSBA #44306
17                                                      Attorneys for Debtor
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47



         FIRST INTERIM APPLICATION OF VALID8
         FINANCIAL, INC. FOR COMPENSATION FOR                              1601 5th Ave, Suite 610
         SERVICES RENDERED - 5                                               Seattle, WA 98101
                                                                   206-624-9894 phone / 206-624-8598 fax


     Case 19-43334-MJH       Doc 128      Filed 07/02/20       Ent. 07/02/20 14:11:07     Pg. 5 of 5
